COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Benton and Clements
Argued by teleconference


CHARLES ALLEN BREEDEN
                                                                   OPINION BY
v.     Record No. 2272-02-4                               JUDGE JEAN HARRISON CLEMENTS
                                                                    JUNE 1, 2004
COMMONWEALTH OF VIRGINIA


                       FROM THE CIRCUIT COURT OF PAGE COUNTY
                                John J. McGrath, Jr., Judge

               Felipita Athanas, Appellate Counsel (Public Defender Commission,
               on briefs), for appellant.

               (Jerry W. Kilgore, Attorney General; Jennifer R. Franklin, Assistant
               Attorney General, on brief), for appellee.


       Charles Allen Breeden was convicted in a bench trial of several offenses, among them rape,

in violation of Code § 18.2-61; use of a firearm in the commission of a felony, in violation of Code

§ 18.2-53.1; statutory burglary, in violation of Code § 18.2-91; and possession of marijuana, in

violation of Code § 18.2-250.1. On appeal, Breeden contends the trial court erred in finding the

evidence sufficient to support each of these convictions and in admitting evidence of the

complaining witness’ recent complaints of rape under Code § 19.2-268.2. For the reasons that

follow, we affirm Breeden’s convictions.

                                        I. BACKGROUND

       Familiar appellate principles dictate that “we view the evidence and all reasonable

inferences fairly deducible from that evidence in the light most favorable to the Commonwealth,

the party that prevailed below.” Banks v. Commonwealth, 41 Va. App. 539, 543, 586 S.E.2d

876, 877 (2003). So viewed, the evidence established that Breeden and the complaining witness
dated for some time prior to March 20, 2001. He stayed overnight in her house on several

occasions and left some of his belongings at her house. Approximately two weeks before March

20, 2001, the complaining witness told Breeden she did not want him staying at her home and

returned some of his belongings to his residence.

         On March 20, 2001, the complaining witness left her house at 7:30 p.m. She locked her

house when she left. While she was out, Breeden broke into her house through a back window

and waited for her to return. When she returned at 11:30 p.m., Breeden “jumped out from

behind the door” with a pistol in his hand.

         Holding the gun, Breeden demanded that she tell him where she had been that night. She

responded, “What do you mean, where have I been? What are you doing?” He grabbed her face

between his hands, repeated his question, pushed her to the couch, and told her to sit down.

Leaning over her, he told her this “was going to be the night that he ended it” and “he didn’t

have anything to live for.” Putting the gun under his chin, Breeden threatened to “blow his head

off.” He then told her he wanted to “make love to her one last time before [he] end[ed] it.”

When she told him “no,” Breeden hit her in the face with his hand, causing her nose to bleed

“profusely.” As she tried to stop the bleeding, Breeden lifted the front of her sweater, wiped her

nose with it, and told her to go upstairs and wash her face. When she refused to go upstairs,

Breeden, who had the pistol in one hand and a 12-gauge shotgun in the other, “kicked her in the

butt.”

         When they got upstairs, Breeden pointed the pistol at himself, again threatened to kill

himself, and told her he was going to have intercourse with her. She said “no,” telling him she

did not “feel like making love, not with somebody that’s busted me in the nose.” After placing

the pistol on a shelf above the bed, Breeden “went ahead and had sex [with her] anyway.” The

complaining witness testified on cross-examination that Breeden did not threaten, force, or

                                                -2-
intimidate her to have sex. Rather, she “was afraid he was going to kill himself.” When he

finished having sexual intercourse, Breeden picked up the gun and kept it with him in bed

throughout the night. The complaining witness testified she was “frightened,” “scared,” and

“terrified” throughout the night and was able to sleep only “a little bit.” She also testified she did

not leave the house because she feared he would kill himself.

       In the morning, she effectuated her “plan to get away from” Breeden and told him she

was going to work. She agreed to give him a ride to his residence but, when he went back into

the house to get his shoes, she left without him.

       The complaining witness drove to a friend’s house. Her friend immediately observed that

she “had been hurt,” noting one of her eyes was swollen, her nose appeared to be broken, and she

was “really shaky” and crying. Over Breeden’s objection, the friend testified that the

complaining witness told her Breeden had “raped” her and “forced [her] to have sex with him.”

The friend drove the complaining witness to the sheriff’s office. From there, she was taken to

the hospital.

       Around 8:30 a.m., Page County Investigator Rebecca Hilliards recorded a detailed

statement from the complaining witness concerning the previous night’s events. The entire

thirty-nine-page transcript of the statement was admitted into evidence, over Breeden’s

objection. When asked during that interview if Breeden threatened her before having sexual

intercourse with her, the complaining witness said Breeden “held the gun up under his chin” and

told her she would have a “bigger mess” than she already had from when he hit her in the face

before. He told her “he was going to make love to her.” She told him “no” and he said he was

going to anyway, “[o]ne last time.” He then had sexual intercourse with her.

       During an interview the next day with Page County Investigator Carl S. Cook and other

investigators, Breeden admitted to possessing some marijuana that was found in his home. He

                                                -3-
confirmed that admission at trial, explaining that someone had given it to him, but he “hadn’t

used it yet.”

        Testifying on his own behalf at trial, Breeden denied he raped the complaining witness.

He explained that, because she told him she did not want to “make love” with him after he hit her

in the nose, he “had sex” with her instead. “Having sex,” he further explained, “is just being

with somebody, . . . like screwing them. And making love is different.”

        The trial court convicted Breeden of, among other crimes, rape, in violation of Code

§ 18.2-61; use of a firearm in the commission of a felony, in violation of Code § 18.2-53.1; statutory

burglary, in violation of Code § 18.2-91; and possession of marijuana, in violation of Code

§ 18.2-250.1. This appeal followed.

                             II. SUFFICIENCY OF THE EVIDENCE

                                      A. Standard of Review

        When the sufficiency of the evidence is challenged on appeal, we review the evidence “in

the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.” Bright v. Commonwealth, 4 Va. App. 248, 250, 356 S.E.2d 443, 444

(1987). “‘In so doing, we must discard the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth and

all fair inferences that may be drawn therefrom.’” Watkins v. Commonwealth, 26 Va. App. 335,

348, 494 S.E.2d 859, 866 (1998) (quoting Cirios v. Commonwealth, 7 Va. App. 292, 295, 373

S.E.2d 164, 165 (1988)). We are further mindful that the “credibility of a witness, the weight

accorded the testimony, and the inferences to be drawn from proven facts are matters solely for

the fact finder’s determination.” Crawley v. Commonwealth, 29 Va. App. 372, 375, 512 S.E.2d

169, 170 (1999). “Circumstantial evidence is as competent and is entitled to as much weight as




                                                -4-
direct evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.” Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983).

                                             B. Rape

       Breeden contends on appeal that the evidence was insufficient to convict him of rape

because the Commonwealth did not prove the use of force, threat, or intimidation required under

Code § 18.2-61. In support of this claim, he points to the complaining witness’ explicit

testimony that Breeden did not force, threaten, or intimidate her to have sex.

       Code § 18.2-61 reads, in pertinent part, as follows:

                       If any person has sexual intercourse with a complaining
               witness who is not his or her spouse or causes a complaining
               witness, whether or not his or her spouse, to engage in sexual
               intercourse with any other person and such act is accomplished . . .
               against the complaining witness’s will, by force, threat or
               intimidation of or against the complaining witness or another
               person, . . . he or she shall be guilty of rape.

(Emphasis added.)

       In order to prove force sufficient to support a rape conviction, “[t]he force must be used

to overcome the victim’s will. ‘There must be evidence of “some array or show of force in form

sufficient to overcome resistance.”’” Sabol v. Commonwealth, 37 Va. App. 9, 16-17, 553 S.E.2d

533, 536-37 (2001) (citation omitted) (quoting Jones v. Commonwealth, 219 Va. 983, 986, 252

S.E.2d 370, 372 (1979) (quoting Davis v. Commonwealth, 186 Va. 936, 946, 45 S.E.2d 167, 171

(1947))).

               As used in the statute, threat means expression of an intention to
               do bodily harm. Intimidation may occur without threats.
               Intimidation, as used in the statute, means putting a victim in fear
               of bodily harm by exercising such domination and control of her as
               to overcome her mind and overbear her will. Intimidation may be
               caused by the imposition of psychological pressure on one who,
               under the circumstances, is vulnerable and susceptible to such
               pressure.



                                               -5-
Sutton v. Commonwealth, 228 Va. 654, 663, 324 S.E.2d 665, 670 (1985). “This fear of bodily

harm must derive from some conduct or statement of the accused.” Sabol, 37 Va. App. at 18,

553 S.E.2d at 537. Moreover, it is clear from the inclusion in Code § 18.2-61 of the language “or

another person” that the threat used by a person to get the complaining witness to have sex with

him may be a threat against someone other than the complaining witness. Whether the accused

used force, threat, or intimidation “to overcome the victim’s will is a factual question, and this

Court defers to the fact finder’s decision unless plainly wrong.” Id. at 17, 553 S.E.2d at 537.

       In this case, the evidence amply supports a finding that Breeden used a combination of

threats and force to intimidate the complaining witness and overcome her will.1 When she

returned to her house at night, Breeden was there with a gun and held it the entire time. He used

physical force against her, including pushing her, hitting her face, and kicking her buttocks, and

repeatedly threatened to kill himself. He told her he wanted to “make love to her one last time

before [he] end[ed] it.”

       Breeden’s words and conduct were clearly intended to put the complaining witness “in

fear of bodily harm by exercising such domination and control of her as to overcome her mind

and overbear her.” Sutton, 228 Va. at 663, 324 S.E.2d at 670. In pushing, hitting, and kicking

her, he manifested his physical control over her and created the implicit threat that he would use

more force and violence if she did not comply with his wishes. In threatening to kill himself,

holding the gun up to his chin, and continually holding a gun in his hand or keeping one near him

throughout the night, he created the additional implicit threat that he would kill “another person,”

namely, himself, if she did not do what he wanted. After making these threats and using




       1
          It is undisputed that, before the sexual encounter with Breeden, the complaining witness
explicitly refused consent to his sexual advances. Indeed, Breeden conceded at trial that she said
“no” when he told her he was going to make love to her.
                                                 -6-
violence, Breeden engaged in sexual intercourse with the complaining witness against her

expressed will.

        In view of these events, the fact finder could give little weight to the complaining

witness’ testimony that Breeden did not threaten, force, or intimidate her to have sexual

intercourse with him because her testimony in its entirety established that she had sex with him

because she “was afraid he was going to kill himself” and the evidence proved that she told her

friend the following morning that Breeden had “raped” her and “forced [her] to have sex with

him.” In a case where the evidence offered by a complaining witness is “internally inconsistent,”

the finder of fact has “the discretion to ignore” that portion of the witness’ testimony that is

contrary to the portion believed to be true. Seaton v. Commonwealth, 42 Va. App. 739, 751, 595

S.E.2d 9, ___ (2004); see also Barrett v. Commonwealth, 231 Va. 102, 107, 341 S.E.2d 190, 193

(1986) (recognizing that the finder of fact has “the right to reject that part of the evidence

believed . . . to be untrue and to accept that found . . . to be true”); Montague v. Commonwealth,

40 Va. App. 430, 436, 579 S.E.2d 667, 669 (2003) (noting that a fact finder need not decide

between rejecting or accepting a witness’ testimony in full, but may find it credible in part and

incredible in part).

        From this evidence, the trial court, as fact finder, could reasonably conclude that Breeden

imposed such physical and psychological pressure on her that, despite her unwillingness to do so,

she engaged in sexual intercourse with him anyway. For these reasons, we conclude the

evidence was sufficient to prove beyond a reasonable doubt the elements of rape.

                  C. Use or Display of a Firearm in the Commission of a Felony

        Breeden further contends the evidence was insufficient to convict him of the use or

display of a firearm in the commission of a felony because the Commonwealth failed to prove he

used or displayed a firearm to accomplish the rape. We disagree.

                                                -7-
          In order to support Breeden’s conviction under Code § 18.2-53.1, the Commonwealth

had to prove Breeden “actually had a firearm in his possession and that he used or attempted to

use the firearm or displayed the firearm in a threatening manner while committing or attempting

to commit [rape].” Yarborough v. Commonwealth, 247 Va. 215, 218, 441 S.E.2d 342, 344

(1994).

          As noted above, the record reveals that Breeden was holding the gun the entire time.

Putting the gun under his chin, Breeden told the complaining witness he was going to “blow his

head off.” He then told her he wanted to “make love to her one last time before [he] end[ed] it.”

After she refused, he picked up a shotgun in his free hand and told her to go upstairs. While

holding the shotgun and pistol, he kicked her, forcing her to climb the stairs to the bedroom. At

least two more times, Breeden pointed the pistol at himself and threatened to kill himself.

“[A]fraid he was going to kill himself,” the complaining witness engaged in sexual intercourse

with him against her will. He put the pistol on a shelf above the bed within his reach while he

raped her. Later, he retrieved the pistol.

          Based on this evidence, the trial court could properly conclude that Breeden “actually had

a firearm in his possession and that he used or attempted to use the firearm or displayed the

firearm in a threatening manner while committing” the rape. Id. Accordingly, the evidence was

sufficient to prove beyond a reasonable doubt that Breeden used a firearm during the commission

of the rape.

                                        D. Statutory Burglary

          Breeden concedes on appeal that the evidence established he broke into and entered the

complaining witness’ house. He contends, however, that the evidence was insufficient to support

his conviction for statutory burglary under Code § 18.2-91 because the Commonwealth failed to




                                                -8-
prove he entered the house with the requisite intent to commit larceny or any other felony or

assault and battery. We disagree.

        A conviction for statutory burglary is supported by evidence of a breaking and entering

“with intent to commit assault and battery.” Code § 18.2-91. “In a prosecution for statutory

burglary under Code § 18.2-91, proof that the accused unlawfully entered another’s dwelling

supports an inference that the entry was made for an unlawful purpose. The specific intent with

which the unlawful entry is made may be inferred from the surrounding facts and

circumstances.” Robertson v. Commonwealth, 31 Va. App. 814, 822, 525 S.E.2d 640, 644

(2000) (citation omitted).

        Here, the evidence, viewed in the light most favorable to the Commonwealth, proved that

Breeden broke into the locked house through a back window. When the complaining witness

later arrived, Breeden stepped from behind the front door with a pistol in his hand, demanding to

know where she had been. He then grabbed her face, pushed her to the couch, and hit her in the

nose.

        The trial court, as fact finder, could reasonably infer from this evidence that Breeden had

the intent to assault and batter the complaining witness when he broke into and entered her house

that night. His unlawful entry into the residence supports the inference that he entered with an

unlawful purpose, and the surrounding circumstances support an inference that he entered with

an intent to assault and batter. We conclude, therefore, that the evidence was sufficient to prove

beyond a reasonable doubt the elements of the offense.

                                    E. Possession of Marijuana

        Breeden also challenges the sufficiency of the evidence to sustain his conviction for

marijuana possession. He concedes, however, that the issue was not preserved at trial as required




                                               -9-
by Rule 5A:18, but contends “the ends of justice require this court to review this issue for the

first time on appeal.” We disagree.

       Pursuant to Rule 5A:18, “[t]he Court of Appeals will not consider an argument on appeal

[that] was not presented to the trial court,” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494

S.E.2d 484, 488 (1998), and “will not consider trial court error as a basis for reversal where no

timely objection was made,” Marshall v. Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120,

125 (1998). However, Rule 5A:18 provides for our consideration of an argument not raised

before the trial court or a claim of trial court error not properly preserved “to enable [us] to attain

the ends of justice.” Rule 5A:18.

       “‘The ends of justice exception is narrow and is to be used’” only when the trial court

error is “‘clear, substantial and material.’” Redman v. Commonwealth, 25 Va. App. 215,

220-21, 487 S.E.2d 269, 272 (1997) (quoting Brown v. Commonwealth, 8 Va. App. 126, 132,

380 S.E.2d 8, 10-11 (1989)).

                       To invoke the ends of justice exception to Rule 5A:18, the
               record must “affirmatively show[] that a miscarriage of justice has
               occurred, not . . . merely . . . that a miscarriage might have
               occurred.” Mounce v. Commonwealth, 4 Va. App. 433, 436, 357
               S.E.2d 742, 744 (1987). To satisfy this burden, an appellant must
               show “more than that the Commonwealth failed to prove an
               element of the offense. . . . The appellant must demonstrate that he
               or she was convicted for conduct that was not a criminal offense[,]
               or the record must affirmatively prove that an element of the
               offense did not occur.” Redman, 25 Va. App. at 221-22, 487
               S.E.2d at 272-73.

Marshall, 26 Va. App. at 636-37, 496 S.E.2d at 125 (alterations in original).

       The record does not support Breeden’s contention that the “ends of justice” exception

should apply. Indeed, it plainly demonstrates that Breeden admitted to possessing marijuana that

was found inside his home. In light of this evidence, we cannot say that Breeden “was convicted

for conduct that was not a criminal offense” or that “an element of the [possession of marijuana]

                                                 - 10 -
offense did not occur.” Redman, 25 Va. App. at 221-22, 487 S.E.2d at 272-73. Breeden having

failed to affirmatively persuade us “that a miscarriage of justice has occurred,” we hold that the

“ends of justice” exception does not require us to consider this argument on appeal. Mounce, 4

Va. App. at 436, 357 S.E.2d at 744. Hence, Rule 5A:18 prevents our review of this issue.

                   III. ADMISSION OF RECENT COMPLAINTS OF RAPE

       Breeden further contends the trial court erred in admitting evidence of the complaining

witness’ recent complaints of rape to her friend and to Investigator Hilliards. We disagree.

       The recent-complaint exception to the hearsay rule is codified as Code § 19.2-268.2,

which provides, in pertinent part, as follows:

                       Notwithstanding any other provision of law, in any
               prosecution for criminal sexual assault . . . the fact that the person
               injured made complaint of the offense recently after commission of
               the offense is admissible, not as independent evidence of the
               offense, but for the purpose of corroborating the testimony of the
               complaining witness.

       “This statute makes admissible, as an exception to the hearsay rule, a recent complaint by

the victim of” a rape. Mitchell v. Commonwealth, 25 Va. App. 81, 85, 486 S.E.2d 551, 553

(1997). Thus, under the usual standards, “[d]ecisions on the admissibility of evidence lie within

the trial court’s sound discretion and will not be disturbed on appeal absent an abuse of

discretion.” Id. at 84, 486 S.E.2d at 552.

       In support of his claim that the trial court erred in admitting evidence of the recent

complaints of rape, Breeden first argues that, at the time the trial court allowed such

corroborative evidence to be admitted, “no evidence of rape had yet been presented by the

Commonwealth.” Because the Commonwealth had not established a prima facie case of rape,

Breeden’s argument continues, “the hearsay exception provisions of [Code] § 19.2-268.2 [did]

not apply” because “there was no rape testimony to corroborate.”



                                                 - 11 -
        We find Breeden’s argument meritless for two reasons. First, Code § 19.2-268.2 does not

require, as a matter of law, that the Commonwealth establish a prima facie case of rape before

the trial court may properly admit evidence of a recent complaint of rape. Breeden offers no

authority, and we are aware of none, that compels the Commonwealth to do so. Code

§ 19.2-268.2 provides that evidence of the recent complaint is admissible simply “to corroborate

the victim’s testimony and other independent evidence of the offense,” without regard to the

sufficiency of the evidence. Id. at 86, 486 S.E.2d at 553. The order in which such evidence is

admitted at trial is a procedural matter, left to the trial court’s inherent discretion. See Justus v.

Commonwealth, 222 Va. 667, 676, 283 S.E.2d 905, 910 (1981) (holding that “the conduct of a

trial is committed to the trial judge’s discretion”).

        Second, Breeden’s assertion that the Commonwealth had not presented any evidence of

rape when the evidence concerning the recent complaints was admitted is simply wrong. Prior to

the admission of the recent-complaint evidence, the complaining witness testified concerning the

events that occurred in her house. As we discussed above in considering the sufficiency of the

evidence, her testimony clearly tended to show that she was raped.

        Thus, we hold that the evidence was admissible “to corroborate [the complaining

witness’] testimony and other independent evidence of the offense.” Mitchell, 25 Va. App. at 86,

486 S.E.2d at 553.

        Breeden also argues that the trial court should not have admitted the entire

thirty-nine-page transcript of the complaining witness’ statement because it gave a detailed and

prejudicial account of the alleged rape. Even if the transcript was properly admitted, he further

argues, “the only piece of evidence the trial court was allowed to consider was the fact that the

complaint was made.”




                                                 - 12 -
        As Breeden correctly points out on brief, Code § 19.2-268.2 limits the admissibility of

evidence concerning recent complaints of sexual assault to corroboration purposes only and

proscribes its use as independent evidence. See Mitchell, 25 Va. App. at 85-86, 486 S.E.2d at

553 (observing that “[e]vidence of the victim’s out-of-court complaint is not admissible as

independent evidence of the offense” and, “[s]tanding alone, . . . is insufficient to support a

conviction”). Moreover, as this Court noted in Mitchell, “[t]he ‘recent complaint’ exception

embraces only the fact of the complaint and not details reported by the victim.” Id. at 86, 486

S.E.2d at 553. “However, the scope of admissibility lies within the sound discretion of the trial

court.” Id.

        Recognizing these proscriptions and principles, the trial judge responded to Breeden’s

objection to the admission of the interview transcript as follows:

                THE COURT: All right. Well, [the transcript of the interview] is
                some thirty-nine pages long, so I can’t . . . I have reviewed certain
                pertinent parts, in which she describes non-consensual sex to the
                investigator. And therefore, based on [Code § 19.2-268.2], I will
                admit it. But I do not admit it, and will not consider it relevant to
                other issues not having to do with the nature of the sex act, and
                what permission was or was not granted.

                [PROSECUTOR]: I understand, sir.

                THE COURT: But I can’t go through and try to expurgate it here.
                It is sort of woven throughout it. But it is not being admitted to
                prove various statements concerning the handling of the guns and
                things.

Breeden’s counsel raised no additional objection to the trial court’s decision.

        Clearly, as the trial judge acknowledged, the interview transcript could not properly be

considered in whole because it contained inadmissible details that went beyond the fact of the

complaint of rape. The issue before us, then, is whether the trial court’s admission of the

transcript was outside the scope of the recent-complaint exception to the hearsay rule. We hold

that, as qualified by the trial court, it was not.
                                                     - 13 -
       This Court’s reasoning in Mitchell is instructive. In that case, we considered the question

whether the hearsay testimony of the victim’s brother detailing the appellant’s alleged

proposition of an act of sodomy was admissible as evidence of the victim’s recent complaint of a

sexual assault. Id. at 85-86, 486 S.E.2d at 553. The appellant argued that the brother’s

testimony, which was offered to corroborate the twelve-year-old victim’s testimony, was

inadmissible because “the content of the brother’s testimony went beyond reporting that the

victim had complained of the offense and included inadmissible details, reported to the brother

by the victim, but outside the scope of the ‘recent complaint’ exception.” Id. at 86, 486 S.E.2d at

553. We disagreed with the appellant’s position, reasoning as follows:

                       The statute recognizes the probative value of the victim’s
               recent complaint of a sexual offense. It is unreasonable to expect
               the victim of such an offense, particularly a child, to express his
               report in succinct, technical terms. It is consistent with human
               experience that such a victim will lodge his complaint in the form
               of a description of the event, and in that description lies his
               complaint of the offense. The brother’s testimony described such a
               complaint. It exceeded in no significant way a report of the
               offense. The details of the victim’s complaint were elements of the
               offense. Without those details, the complaint would have been
               incomplete. Thus, the brother’s testimony was properly admitted
               into evidence as a report of the victim’s recent complaint of a
               sexual assault.

Id.

       Here, as in Mitchell, the statement to Investigator Hilliards was not reported in succinct

and technical terms. Indeed, given the intricate nature of the events, the complaining witness’

account of what happened that night was understandably not a simple, straightforward complaint

of rape. Instead, she provided a lengthy, detailed description of the night’s events, recounting,

among other things, Breeden’s assorted acts of violence against her, his pointing a gun at himself

and threatening to kill himself, her denials of his requests to have sex, her fear that he would kill

himself, and, ultimately, his having sex with her despite her denials of his requests. In other

                                                - 14 -
words, the fact of the complaint of rape lay in the details of her statement. Thus, as we said in

Mitchell, “[t]he details of the . . . complaint were elements of the offense. Without those details,

the complaint would have been incomplete.” Id. Accordingly, it was proper for the trial court to

admit those details “to corroborate [the complaining witness’] testimony and other independent

evidence of the offense.” Id.

       The fact remains, however, that the statement included inadmissible details that went

beyond the fact of the complaint of rape. Finding it impossible to expurgate those inadmissible

portions of the thirty-nine-page transcript from the admissible portions because they were

inextricably “woven throughout” the statement, the trial judge admitted the entire transcript, with

the qualification that he would consider only the admissible portions of the statement related to

the alleged rape.

       “A trial court is presumed to apply the law correctly.” Shenk v. Shenk, 39 Va. App. 161,

169, 571 S.E.2d 896, 900 (2002). In addition, judges, unlike jurors, are presumed capable of

distinguishing inadmissible evidence from admissible evidence. See Eckhart v. Commonwealth,

222 Va. 213, 216, 279 S.E.2d 155, 157 (1981) (“A judge, unlike a juror, is uniquely suited by

training, experience and judicial discipline to disregard potentially prejudicial comments and to

separate, during the mental process of adjudication, the admissible from the inadmissible, even

though he has heard both.”). Consequently, absent “clear evidence to the contrary,” we presume,

on appeal, “that a trial judge [has properly] disregard[ed] prejudicial or inadmissible evidence.”

Cole v. Commonwealth, 16 Va. App. 113, 116, 428 S.E.2d 303, 305 (1993). Trial judges are

also presumed to have considered the presented evidence “only in its permissible context.”

Vanhook v. Commonwealth, 40 Va. App. 130, 135, 578 S.E.2d 71, 73 (2003). Hence, “if the

trial court excludes evidence, then, presumptively, the judge does not consider the rejected

evidence when ruling on the case.” Id.

                                               - 15 -
       The trial judge specifically said he did “not admit [the statement], and [would] not

consider it relevant to other issues not having to do with the nature of the sex act, and what

permission was or was not granted.” Absent any evidence in the record to the contrary, “we are

unwilling to disregard the court’s unequivocal statement” that it would limit its consideration of

the transcript to those portions of it that were admissible in accordance with the recent-complaint

exception to the hearsay rule. Overton v. Commonwealth, 260 Va. 599, 604, 539 S.E.2d 421,

424 (2000). This limited admission was within the trial court’s discretion.

                                           IV. CONCLUSION

       For these reasons, we hold the trial court did not err in finding the evidence sufficient

beyond a reasonable doubt to support each of the convictions addressed herein and in admitting the

complaining witness’ recent complaints of rape under Code § 19.2-268.2. Accordingly, we affirm

Breeden’s convictions.

                                                                                          Affirmed.




                                               - 16 -